DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 September 2021 has been entered.

Status of Claims
Claims 1-6, 13-16, 18-21, 23-26 and new claims 105-106 are presently under consideration and claims 7-12, 17, 22, and 27-104 are cancelled as in applicant’s amendments to the claims filed with the response dated 07 September 2021.
Applicant’s amendments to the claims filed with the response dated 07 September 2021 have overcome the prior art rejection of record. These rejections are therefore withdrawn.

Reasons for Allowance
Claims 1-6, 13-16, 18-21, 23-26 and 105-106 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Barrioz et al (WO 2007/129097A2) discloses a method of forming a photovoltaic device, but does not explicitly disclose or teach depositing a plurality of semiconductor layers by vapor transport deposition or teach forming a blended material composition from the plurality of semiconductor layers by annealing the plurality of semiconductor layer, whereby an absorber layer is formed. Rather, Barrioz on pages 3-4 of the specification teaches the plurality of semiconductor layers are deposited by MOCVD which Barrioz regards as highly reproducible and tunable and achieves a reduced number of processing steps and reduced process cost and complexity. As such one having ordinary skill in the art would not have found it obvious to employ vapor transport deposition over MOCVD in Barrioz as it would destroy the advantages achieved with MOCVD.
Further regarding claim 1, the prior art of Basol (US 2015/0357502) teaches in paras [0010]-[0011], Basol teaches depositing discloses a method of forming a photovoltaic device by depositing CdTe and CdSe semiconductor layers by vapor phase transport followed by annealing to cause diffusion or blending between the semiconductor layers to form a blended material composition of CdTeSe functioning as the absorber layer. However, Basol teaches the dopant such as Sb (group V) can be diffused into the absorber layer by a dopant source deposited over the absorber layer which occurs after absorber layer formation. Thus, Basol fails to teach the claim 1 limitations where the semiconductor layers comprise a doped layer that is doped with a 
The newly cited art of Allenic et al (US 2014/0261688) in paras [0081] discloses a method of forming a photovoltaic device which includes forming a blended absorber layer composition by annealing a CdSTe layer 118 and a CdTe absorber, but Allenic does not explicitly disclose an embodiment where the absorber layer comprises cadmium, selenium and tellurium, and where a total dosage of a group V dopant in the absorber layer is greater than 0 atomic percent and less than 0.1 atomic percent.
The newly cited art of Liao et al (US 2014/0261685) in para [0079] teaches a stack of CdTe absorber layer 106 and CdSTe absorber layer 107 which includes phosphorus but does not otherwise teach or disclose forming a blended material composition from the plurality of semiconductor layers by annealing the plurality of semiconductor layer, whereby an absorber layer is formed, where the absorber comprises cadmium, selenium and tellurium, and where a total dosage of a group V dopant in the absorber layer is greater than 0 atomic percent and less than 0.1 atomic percent.
As such, the prior art of record does not teach or make obvious each and every limitation of claim 1, and claim 1 and its dependents 2-6, 13-16, 18-21, 23, and 25-26 are found allowable over the prior art of record. Independent claims 24 and 105 and its dependent 106 likewise recite the same allowable subject matter as claim 1 and are found allowable over the prior art of record for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726